Cook, J.,
dissenting. I disagree with the majority’s decision to dismiss this cause as improvidently allowed. As the court of appeals noted, this case presents our court with its first opportunity to apply R.C. 1339.08. Our state’s bench, bar, financial institutions, and fiduciaries could benefit from this court’s analysis of the summary-judgment proceedings that occurred here under this section of the Uniform Fiduciary Act. Because I would affirm the judgment of the court of appeals, I respectfully dissent.
Bieser, Greer & Landis, L.L.P., David P. Williamson and Charles D. Shook, for appellant Stewart Title Guaranty Company.
Frost & Jacobs, L.L.P., and Gerald L. Baldwin, for appellant Guarantee Title & Trust Company.
Thompson, Hiñe & Flory, L.L.P., and David M. Rickert, for appellee Farmers State Bank & Trust.
Gregor & Ovington and Sharon L. Ovington, urging reversal for amicus curiae, Ohio Land Title Association.
Porter, Wright, Morris & Arthur, L.L.P., H. Grant Stephenson, Jennifer T. Mills and Bradley K. Baker, urging affirmance for amici curiae, Community Bankers Association of Ohio and Ohio Bankers Association.